Citation Nr: 0000709	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  99-00 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

In September 1999, the veteran had a videoconference before 
the undersigned.


FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
the residuals of a low back injury is not plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of a low back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Even if the disease at issue is diagnosed 
after the veteran's discharge service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If a claim 
is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  LeShore v. Brown, 8 
Vet. App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The service medical records show that in January 1960, the 
veteran sustained an acute strain of his upper lumbar back.  
Such records are negative, however, for evidence of any 
further treatment for low back problems.  Moreover, the 
report of his service separation examination, performed in 
May 1960, is negative for any complaints or clinical findings 
of low back disability. 

There is also no medical evidence, dated since service, of 
back disability of any kind.  Indeed, numerous requests by 
the RO to various health care providers and to the veteran 
have produced no records or reports of back disability since 
service, even by history.  Although two acquaitances state 
that the veteran had low back problems in the early 1980's, 
they do not report that he has current low back disability or 
that it is in any way related to service.  The only such 
reports come from the veteran (See transcript of video 
conference held before the undersigned in September 1999).  
In this regard, it must be emphasized that lay personnel are 
only qualified to report symptoms that are capable of lay 
observation.  They are not qualified to render opinions which 
require medical expertise.  Espiritu.  

Absent competent evidence of current low back disability, the 
Board is of the opinion that there is no plausible basis for 
service connection.  Accordingly, the claim is not well 
grounded.  In arriving at this decision, the Board does not 
need to reach the question of a nexus between the claimed 
disability and service.  

Although VA has no statutory duty to further assist the 
veteran with a claim which is not well grounded, the Court 
has held that VA may, nonetheless, have a duty to inform the 
veteran of the evidence necessary to render the claim well 
grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
this case, however, VA has already provided such information 
in the Statement of the Case (SOC), in a Supplemental 
Statement of the Case (SSOC), and in evidence requests to the 
veteran.  Moreover, the veteran has not cited any outstanding 
evidence which is available and which could be used to 
support his claim.  Consequently, the Board is of the opinion 
that there is no need to further inform the veteran of the 
evidence necessary to render the claim well grounded.


ORDER

Entitlement to service connection for the residuals of a low 
back injury is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

